Case: 4:18-cv-01564-PLC Doc. #: 13 Filed: 11/19/18 Page: 1 of 3 PageID #: 760



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 Brian Baude,                                  )
                                               )
         Plaintiff,                            )
                                               )      Cause No. 4:18-CV-1564
 v.                                            )
                                               )
 City of St. Louis, et al.                     )
                                               )
         Defendants.                           )
                                               )

                DEFENDANTS’ CONSENT MOTION FOR
      EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

         COME NOW Defendants City of St. Louis, Col. Gerald Leyshock, Lt. Scott

 Boyher, Lt. Timothy Sachs, Sgt. Randy Jemerson, Sgt. Matthew Karnowski, Sgt. Brian

 Rossomanno, by and through their undersigned counsel, and hereby move the Court to

 grant them an extension of time of thirty (30) days, until and including December 19,

 2018, to answer or otherwise respond to Plaintiff’s Complaint. In support of their motion,

 Defendants state as follows:

         1.      Plaintiff filed this action on September 17, 2018, and requested

 Defendants to waive service the following day.

         2.      Counsel for Defendants has entered and waived service on their behalf.

         3.      Having waived service, Defendants’ response to Plaintiff’s complaint is

 due on November 19, 2018.

         4.      Plaintiff’s complaint alleges the police violated his civil rights in

 responding to protests that occurred in the wake of the Stockley verdict in September

 2017. Plaintiff’s lawsuit is one of fourteen lawsuits filed by Plaintiff’s attorneys against
Case: 4:18-cv-01564-PLC Doc. #: 13 Filed: 11/19/18 Page: 2 of 3 PageID #: 761



 the City and various police officers on September 17, 2018. See Alston v. City of St.

 Louis, et al., 4:18-CV-1569-SPM; Davis v. City of St. Louis, et al., 4:18-CV-1574-HEA;

 Dreith v. City of St. Louis, et al., 4:18-CV-1565-PL; Gullet v. City of St. Louis, et al.,

 4:18-CV-1571-JCH; Laird, et al. v. City of St. Louis, et al., 4:18-CV-1567-AGF; Laney v.

 City of St. Louis, et al., 4:18-CV-1575-CDP; Nelson, et al. v. City of St. Louis, et al.,

 4:18-CV-1561-SPM; Newbold v. City of St. Louis, et al., 4:18-CV-1572-HEA; Ortega v.

 City of St. Louis, et al., 4:18-CV-1576-DDN; Robertson v. City of St. Louis, et al., 4:18-

 CV-1570-JAR; Rose v. City of St. Louis, et al., 4:18-CV-1568-RLW; Thomas v. City of

 St. Louis, et al., 4:18-CV-1566-JAR; Ziegler v. City of St. Louis, et al., 4:18-CV-1577-

 SPM.

        5.      Since filing fourteen lawsuits on September 17, 2018, Plaintiff’s attorneys

 have filed seven additional lawsuits stemming from alleged police misconduct during the

 Stockley protests. See Aldridge v. City of St. Louis, et al., 4:18-CV-1677-CAS; Brandy v.

 City of St. Louis, et al., 4:18-CV-1674-JCH; Brown, Crystal v. City of St. Louis, et al.,

 4:18-CV-1676-JMB; De Mian v. City of St. Louis, et al., 4:18-CV-1680-AGF; Gray v.

 City of St. Louis, et al., 4:18-CV-1678-NAB; Green v. City of St. Louis, 4:18-CV-1629-

 HEA; Kennedy v. City of St. Louis, et al., 4:18-CV-1679-JCH.

        6.      Due to the press of business, including the number of lawsuits and claims

 filed against the City and its police officers by Plaintiff’s attorneys in the last sixty days,

 Defendants require an extension of time of thirty (30) days, until and including December

 19, 2018, to respond to Plaintiff’s complaint.
Case: 4:18-cv-01564-PLC Doc. #: 13 Filed: 11/19/18 Page: 3 of 3 PageID #: 762



        7.      Counsel for Defendants has communicated with counsel for Plaintiff, and

 counsel for Plaintiff has indicated that Plaintiff consents to the relief requested in this

 motion.

        WHEREFORE, Defendants respectfully request the Court to grant them an

 extension of time of thirty (30) days, until and including December 19, 2018, to respond

 to Plaintiff’s complaint, and for any such other and further relief the Court deems fair and

 appropriate.


                                                    Respectfully submitted,

                                                    JULIAN BUSH
                                                    CITY COUNSELOR

                                                By: /s/ Erin K. McGowan
                                                   Andrew Wheaton #65269MO
                                                   Erin K. McGowan #64020MO
                                                   1200 Market Street, Room 314
                                                   City Hall
                                                   St. Louis, MO 63103
                                                   (314) 622-3361
                                                   (314) 622-4956 fax
                                                   McGowanE@stlouis-mo.gov
                                                   WheatonA@stlouis-mo.gov
                                                   Attorneys for Defendants City,
                                                   Leyshock, Boyher, Sachs, Jemerson,
                                                   Karnowski, and Rossomanno



                              CERTIFICATE OF SERVICE

        I hereby certify this Request was electronically filed on November 19, 2018 with
 the Court for service by means of Notice of Electronic Filing upon all attorneys of record.


                                                      /s/ Erin K. McGowan
